IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 January 9, 2009
                                No. 07-50721
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

DANIEL LEE HARRIS

                                           Plaintiff-Appellant

v.

DIRECTOR BRAD LIVINGSTON, Administrative Officer Texas Department of
Criminal Justice

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:06-CV-764


Before DAVIS, GARZA and PRADO, Circuit Judges.
PER CURIAM:*
      Daniel Harris, federal prisoner # 34040-177, filed the instant 42 U.S.C.
§ 1983 suit to seek redress for alleged improprieties concerning the calculation
of his time served in a state facility. Harris contended that he had been held in
custody for 41 days too long due to a time-calculation error and that he brought
this error to the attention of officials who refused to correct it.        Harris




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-50721

subsequently sought leave to file an amended complaint to add two new
defendants to his suit.
      The district court determined that Harris’s claim was barred by Eleventh
Amendment immunity and Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The
district court concomitantly determined that Harris’s motion to amend was
futile. The district court dismissed Harris’s suit as frivolous and denied his
motion to amend. Harris now appeals that judgment. We review both the
dismissal of Harris’s suit as frivolous and the denial of his motion to amend for
an abuse of discretion. Lowrey v. Texas A&M University System, 117 F.3d 242,
245 (5th Cir. 1997); Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997).
      Harris argues that the district court should have granted his motion to
amend because it was timely filed and because he raised valid claims against the
two individuals whom he wished to add as defendants. Harris also argues that
the defendants are not entitled to qualified immunity because they should have
known that they were violating his rights by keeping him incarcerated beyond
his proper release date.
      Harris does not address the issues whether the district court erred by
concluding that his claim was barred by Eleventh Amendment immunity and
Heck, nor does he analyze the propriety of the district court’s corresponding
determination that his motion to amend was futile because his claim was barred
by Heck and Eleventh Amendment immunity. Harris has thus abandoned these
issues. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Harris has failed to show that the district court erred by dismissing his
suit as frivolous and denying his motion to amend. Consequently, the judgment
of the district court is AFFIRMED.




                                       2